        Case 1:17-cr-00548-PAC Document 78 Filed 02/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x

UNITED STATES OF AMERICA,                      NOTICE OF APPEARANCE
                                        :

                                        :
            - v -                              17 Cr. 548 (PAC)
                                        :
JOSHUA ADAM SCHULTE,
                                        :
                 Defendant.
----------------------------------x

To:     Clerk of Court
        United States District Court
        Southern District of New York


        The undersigned attorney respectfully requests the Clerk to

note his appearance in this case and to add him as a filing user

to whom Notices of Electronic Filing will be transmitted in this

case.




                                        Respectfully submitted,


                                          /s/
                                        EDWARD S. ZAS
                                        Assistant Federal Defender
                                        (212) 417-8200
